         Case 5:20-cv-02344 Document 1 Filed 11/10/20 Page 1 of 15 Page ID #:1




 1   RACHEL E. KAUFMAN (CAL BAR NO. 259353)
     KAUFMAN P.A.
 2   400 NW 26th Street
 3   Miami, FL 33127
     Telephone: (305) 469-5881
 4   rachel@kaufmanpa.com
 5
     Attorneys for Plaintiff and the Class
 6

 7

 8                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9

10   FRANK WALWORTH, individually, and
     on behalf of all others similarly situated,
11                                                  NO.
                        Plaintiff,
12
           v.                                       CLASS ACTION COMPLAINT
13
     ELITE HOME REMODELING, INC., a
14   California corporation,                              JURY DEMAND

15                      Defendant.
16

17
           Plaintiff Frank Walworth (“Plaintiff Walworth” or “Walworth”) brings this

18
     Class Action Complaint and Demand for Jury Trial against Defendant Elite Home

19
     Remodeling, Inc. (“Defendant Elite Home Remodeling”) to stop it from violating

20
     the Telephone Consumer Protection Act by making telemarketing calls without

21
     consent to consumers who registered their phone numbers on the National Do Not

22
     Call registry (“DNC”). Plaintiff also seeks injunctive and monetary relief for all

23
     persons injured by Defendant’s conduct. Plaintiff Walworth, for this Complaint,

24
     alleges as follows upon personal knowledge as to himself and his own acts and

25
     experiences, and, as to all other matters, upon information and belief, including

26
     investigation conducted by his attorneys.

27

28
        Case 5:20-cv-02344 Document 1 Filed 11/10/20 Page 2 of 15 Page ID #:2




 1                                            PARTIES
 2         1.    Plaintiff Frank Walworth is a resident of Ontario, California.
 3         2.    Defendant Elite Home Remodeling is a California registered company
 4 headquartered in Burbank, California. Defendant Elite Home Remodeling

 5 conducts business throughout this District.

 6                                JURISDICTION AND VENUE
 7         3.    This Court has federal question subject matter jurisdiction over this
 8 action under 28 U.S.C. § 1331, as the action arises under the Telephone Consumer

 9 Protection Act, 47 U.S.C. §227 (“TCPA”).

10         4.    This Court has personal jurisdiction over the Defendant and venue is
11 proper in this District under 28 U.S.C. § 1391(b) because the Defendant is located

12 in this District and the wrongful conduct giving rise to this case was directed from

13 this District, and to Plaintiff who resides in this District.

14                                       INTRODUCTION
15         5.    As the Supreme Court explained at the end of its term this year,
16 “Americans passionately disagree about many things. But they are largely united in

17 their disdain for robocalls. The Federal Government receives a staggering number

18 of complaints about robocalls—3.7 million complaints in 2019 alone. The States

19 likewise field a constant barrage of complaints. For nearly 30 years, the people’s

20 representatives in Congress have been fighting back.” Barr v. Am. Ass'n of

21 Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5 (U.S. July 6,

22 2020).

23         6.    The National Do Not Call Registry allows consumers to register their
24 telephone numbers and thereby indicate their desire not to receive telephone

25 solicitations at those numbers. See 47 C.F.R. § 64.1200(c)(2).

26

27
                                 CLASS ACTION COMPLAINT
28                                         -2-
            Case 5:20-cv-02344 Document 1 Filed 11/10/20 Page 3 of 15 Page ID #:3




 1            7.     A listing on the Registry “must be honored indefinitely, or until the
 2 registration is cancelled by the consumer or the telephone number is removed by

 3 the database administrator.” Id.

 4            8.     When Congress enacted the TCPA in 1991, it found that telemarketers
 5 called more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).

 6            9.     By 2003, due to more powerful autodialing technology, telemarketers
 7 were calling 104 million Americans every day. In re Rules and Regulations

 8 Implementing the TCPA of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).

 9            10.    The problems Congress identified when it enacted the TCPA have
10 only grown exponentially in recent years.

11            11.    Industry data shows that the number of robocalls made each month
12 increased from 831 million in September 2015 to 4.7 billion in December 2018—a

13 466% increase in three years.

14            12.    According to online robocall tracking service “YouMail,” 3.3 billion
15 robocalls were placed in June 2020 alone, at a rate of 111.2 million per day.

16 www.robocallindex.com (last visited July 28, 2020).

17            13.    The FCC also has received an increasing number of complaints about
18 unwanted calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and

19 232,000 complaints in 2018. FCC, Consumer Complaint Data

20 Center, www.fcc.gov/consumer-help-center-data.

21            14.    “Robocalls and telemarketing calls are currently the number one
22 source of consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls

23 (July 22, 2016), statement of FCC chairman. 1

24            15.    “The FTC receives more complains about unwanted calls than all
25 other complaints combined.” Staff of the Federal Trade Commission’s Bureau of

26
     1
27       https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
                                     CLASS ACTION COMPLAINT
28                                                  -3-
         Case 5:20-cv-02344 Document 1 Filed 11/10/20 Page 4 of 15 Page ID #:4




 1 Consumer Protection, In re Rules and Regulations Implementing the Telephone

 2 Consumer Protection Act of 1991, Notice of Proposed Rulemaking, CG Docket

 3 No. 02-278, at 2 (2016). 2

 4                                 COMMON ALLEGATIONS
 5         16.    Elite Home Remodeling is a construction corporation that provides
 6 general contracting, home remodeling and related services to consumers in

 7 California.3

 8         17.    In order to generate business for remodeling projects, Elite Home
 9 Remodeling places solicitation calls to consumers.

10         18.    Upon information and belief based on Plaintiff’s experience, the calls
11 are being placed either by Elite Home Remodeling or a different entity for the

12 benefit of Elite Home Remodeling.

13         19.    Unfortunately, these calls are being placed to consumers without their
14 consent, and often identifying the company under a false name ‘American Home

15 Services’ in order to mislead consumers that the calls are actually being made by

16 or on behalf of Elite Home Remodeling.

17         20.    Elite Home Remodeling is placing unsolicited telemarketing calls to
18 consumers that have registered their phone numbers on the DNC with who they

19 have no consent to call or an established business relationship.

20         21.    There are numerous complaints posted online regarding unsolicited
21 telemarketing calls from the Defendant using the name American Home Services

22 including:

23

24

25   2
     https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
26 consumer-protection-federal-communications-commission-rules-
   regulations/160616robocallscomment.pdf
   3
27 http://www.elitehomeremodelinginc.com/about-us
                                   CLASS ACTION COMPLAINT
28                                               -4-
         Case 5:20-cv-02344 Document 1 Filed 11/10/20 Page 5 of 15 Page ID #:5




 1              • “Lisa with American Home Services - said she had workers on our
 2                 street and would offer "a 20% discount on any home improvement." I
 3                 started laughing and Lisa hung up on me - rude! Blocked and called
 4                 the number back, a recorded male voice said ‘No routes found.’” 4
 5              • “Got my first call from this number today, didn't answer, but when my
 6                 answering machine picked up I heard the "boip" of the call being
 7                 transferred to a person who then asked for me by name. Typical
 8                 telemarketer behavior.” 5
 9              • “answered call, there was a delay then a young woman answered. I
10                 asked who was calling, she stated American Home Services. I simply
11                 stated to her I do not need any services , thank you and then hung up
12                 the phone, I have recived calls from this number at least once a
13                 month.”6
14              • “American Home Services... Obviously a call center with lots of
15                 talking and ringing noise in the background. Male Latino voice that
16                 immediately began his speech with requesting the homeowner until I
17                 cut him off that I on the don't call list and that this is an illegal
18                 call. Very apologetic and vowed to remove my number. Very
19                 unusual that he remained on the line until I finished and said
20                 goodbye…” 7
21        22.      Consumers have even complained about unsolicited telemarketing
22 calls from Elite Home Remodeling:

23

24

25   4
     https://800notes.com/Phone.aspx/1-818-914-5179
     5
26 6 https://800notes.com/Phone.aspx/1-805-222-5109
     Id.
   7
27 https://800notes.com/Phone.aspx/1-757-876-9230
                                  CLASS ACTION COMPLAINT
28                                              -5-
            Case 5:20-cv-02344 Document 1 Filed 11/10/20 Page 6 of 15 Page ID #:6




 1                  • “This company hires telemarketers to spam call random people. I
 2                     don’t know how they got my number but they gave me a call trying to
 3                     sell me on getting a remodeling job through them even though I don’t
 4                     own a house.”8
 5                  • “Completely rude, unprofessional and harassing operators. Wouldn’t
 6                     use these people if my life depended on it. I have asked them over 20
 7                     time to stop calling me and they refuse to do it…”9
 8            23.      In response to these calls, Plaintiff Walworth files this lawsuit seeking
 9 injunctive relief requiring the Defendant to cease from violating the Telephone

10 Consumer Protection Act, as well as an award of statutory damages to the

11 members of the Class and costs.

12                        PLAINTIFF WALWORTH’S ALLEGATIONS
13            24.      Plaintiff Walworth registered his cell phone number on the DNC on
14 December 11, 2009.

15            25.      Plaintiff Walworth’s cell phone number is not associated with a
16 business and is used for personal use only.

17            26.      On June 9, 2020 at 3:03 PM, Plaintiff Walworth received an
18 unsolicited call from the Defendant using phone number 714-581-6153 to his cell

19 phone.

20            27.      The agent said her name was Kay and that she works for American
21 Home Services in the Valley in Los Angeles.

22            28.      The purpose of the call was to sell remodeling services including roof
23 repair, plumbing and other household services.

24            29.      Plaintiff asked for a callback phone number and was told he could call
25 714-581-6153.

26   8
         https://www.yelp.com/not_recommended_reviews/elite-home-remodeling-burbank-2
     9
27       https://www.facebook.com/pg/elitehomeremodel/posts/?ref=page_internal
                                     CLASS ACTION COMPLAINT
28                                                -6-
            Case 5:20-cv-02344 Document 1 Filed 11/10/20 Page 7 of 15 Page ID #:7




 1            30.    Phone number 714-581-6153 is not in service.10
 2            31.    When asked, the agent Kay said that her company is located on
 3 Burbank Boulevard.

 4            32.    A manager came on the line and introduced himself as Hal.
 5            33.    Hal wanted to know why Plaintiff was interested in finding out where
 6 his company was located.

 7            34.    Plaintiff was trying to identify the company that placed an unsolicited
 8 call to him as he was not looking to get any remodeling done.

 9            35.    During the call, Plaintiff noticed a lot of background noise, as if Kay
10 was calling from a busy call center.

11            36.    On June 11, 2020 at 2:28 PM, Plaintiff received a 2nd call to his cell
12 phone from the Defendant, this time from phone number 714-587-9171.

13            37.    The agent said his name was Robert and that he works for American
14 Home Services.

15            38.    Plaintiff asked for a callback number and was told he could call 818-
16 394-5401.

17            39.    When Plaintiff asked for the company’s address, he was told that it is
18 located at 1210 West Burbank Boulevard in Burbank, California.

19            40.    This address matches the address for Elite Home Remodeling:
20

21

22

23

24

25

26
     10
27        As of October 18, 2020
                                    CLASS ACTION COMPLAINT
28                                            -7-
            Case 5:20-cv-02344 Document 1 Filed 11/10/20 Page 8 of 15 Page ID #:8




 1

 2

 3

 4

 5

 6

 7                                                                           11

 8

 9            41.   As with the previous call, Plaintiff heard the sounds of what appeared

10 to be a busy call center.

11            42.   818-394-5401 is associated with job postings that were posted on

12 behalf of a home improvement company looking to hire telemarketers:

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     11
27        http://www.elitehomeremodelinginc.com/
                                     CLASS ACTION COMPLAINT
28                                               -8-
            Case 5:20-cv-02344 Document 1 Filed 11/10/20 Page 9 of 15 Page ID #:9




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
                                                                                  12
16

17
               43.    The above job posting shows that the office is located 1 block away
18
     from the Metro Station. Elite Home Remodeling is also located 1 block away from
19
     the Metro Station.
20
               44.    Plaintiff Walworth looked up the address that the agent Robert
21
     provided and saw that it matches Elite Home Remodeling.
22
               45.    At 2:37 PM on June 11, Plaintiff called 323-998-8181, the phone
23
     number for Elite Home Remodeling.
24
               46.    An Elite Home Remodeling employee answered the phone and said
25
     her name is Ani Sarkisyan.
26
     12
27        https://us.jobs68.com/telemarketer-jobs-hiring-now-in-street-maryland.html
                                       CLASS ACTION COMPLAINT
28                                                     -9-
       Case 5:20-cv-02344 Document 1 Filed 11/10/20 Page 10 of 15 Page ID #:10




 1        47.    Plaintiff inquired about Robert, who had called him previously.
 2 Sarkisyan said that Robert works in the office with her.

 3        48.    Sarkisyan explicitly told Plaintiff that Elite Home Remodeling places
 4 calls to consumers using the name American Home Services.

 5        49.    Plaintiff does not know if Elite Home Remodeling runs a call center
 6 using a different corporate entity, or under the corporate name of Elite Home

 7 Remodeling.

 8        50.    The unauthorized solicitation telephone calls that Plaintiff received
 9 from the Defendant, as alleged herein, have harmed Plaintiff Walworth in the form

10 of annoyance, nuisance, and invasion of privacy, and disturbed the use and

11 enjoyment of his phone, in addition to the wear and tear on the phone’s hardware

12 (including the phone’s battery) and the consumption of memory on the phone.

13        51.    The calls also wasted Plaintiff’s time, as, among other things, Plaintiff
14 spent time answering calls, trying to find out who was calling and even called Elite

15 Home Remodeling to confirm that its agents were behind the calls he received.

16        52.    Seeking redress for these injuries, Plaintiff Walworth, on behalf of
17 himself and a Class of similarly situated individuals, bring suit under the

18 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq., which prohibits

19 unsolicited telemarketing calls to cellular telephones that are registered on the

20 DNC.

21                                  CLASS ALLEGATIONS
22        53.    Plaintiff Walworth brings this action pursuant to Federal Rules of
23 Civil Procedure 23(b)(2) and 23(b)(3) and seek certification of the following Class:

24        Do Not Call Registry Class: All persons in the United States who from four
25
          years prior to the filing of this action through class certification (1)
          Defendant (or an agent acting on behalf of the Defendant) called more than
26        one time, (2) within any 12-month period, (3) where the person’s telephone
27
          number had been listed on the National Do Not Call Registry for at least
                                CLASS ACTION COMPLAINT
28                                        -10-
        Case 5:20-cv-02344 Document 1 Filed 11/10/20 Page 11 of 15 Page ID #:11




 1         thirty days, (4) for substantially the same reason Defendant called Plaintiff,
           and (5) for whom Defendant claims (a) they obtained prior express written
 2         consent in the same manner as Defendant claim they supposedly obtained
 3         prior express written consent to call Plaintiff, or (b) they did not obtain prior
           express written consent.
 4
           54.    The following individuals are excluded from the Class: (1) any Judge
 5
     or Magistrate presiding over this action and members of their families; (2)
 6
     Defendant, their subsidiaries, parents, successors, predecessors, and any entity in
 7
     which either Defendant or its parents have a controlling interest and their current or
 8
     former employees, officers and directors; (3) Plaintiff’s attorneys; (4) persons who
 9
     properly execute and file a timely request for exclusion from the Class; (5) the
10
     legal representatives, successors or assigns of any such excluded persons; and (6)
11
     persons whose claims against Defendant have been fully and finally adjudicated
12
     and/or released. Plaintiff Walworth anticipates the need to amend the Class
13
     definitions following appropriate discovery.
14
           55.    Numerosity: On information and belief, there are hundreds, if not
15
     thousands of members of the Class such that joinder of all members is
16
     impracticable.
17
           56.    Commonality and Predominance: There are many questions of law
18
     and fact common to the claims of the Plaintiff and the Class, and those questions
19
     predominate over any questions that may affect individual members of the Class.
20
     Common questions for the Class include, but are not necessarily limited to the
21
     following:
22
           (a)    whether Defendant Elite Home Remodeling systematically made
23
                  multiple calls to Plaintiff and other consumers whose telephone
24
                  numbers were registered with the DNC without first obtaining consent
25
                  to make the calls;
26

27
                                 CLASS ACTION COMPLAINT
28                                         -11-
       Case 5:20-cv-02344 Document 1 Filed 11/10/20 Page 12 of 15 Page ID #:12




 1        (b)    whether Defendant Elite Home Remodeling’s calls to Plaintiff and
 2               other consumers were made for telemarketing purposes;
 3        (c)    whether Defendant’s conduct constitutes a violation of the TCPA;
 4        (d)    whether members of the Class are entitled to treble damages based on
 5               the willfulness of Defendant’s conduct.
 6        57.    Adequate Representation: Plaintiff Walworth will fairly and
 7 adequately represent and protect the interests of the Class, and has retained counsel

 8 competent and experienced in class actions. Plaintiff Walworth has no interests

 9 antagonistic to those of the Class, and Defendant has no defenses unique to

10 Plaintiff. Plaintiff Walworth and his counsel are committed to vigorously

11 prosecuting this action on behalf of the members of the Class, and have the

12 financial resources to do so. Neither Plaintiff Walworth nor his counsel have any

13 interest adverse to the Class.

14        58.    Appropriateness: This class action is also appropriate for
15 certification because Defendant has acted or refused to act on grounds generally

16 applicable to the Class and as a whole, thereby requiring the Court’s imposition of

17 uniform relief to ensure compatible standards of conduct toward the members of

18 the Class and making final class-wide injunctive relief appropriate. Defendant’s

19 business practices apply to and affect the members of the Class uniformly, and

20 Plaintiff’s challenge of those practices hinges on Defendant’s conduct with respect

21 to the Class as wholes, not on facts or law applicable only to Plaintiff Walworth.

22 Additionally, the damages suffered by individual members of the Class will likely

23 be small relative to the burden and expense of individual prosecution of the

24 complex litigation necessitated by Defendant’s actions. Thus, it would be virtually

25 impossible for the members of the Class to obtain effective relief from Defendant’s

26

27
                                CLASS ACTION COMPLAINT
28                                        -12-
        Case 5:20-cv-02344 Document 1 Filed 11/10/20 Page 13 of 15 Page ID #:13




 1 misconduct on an individual basis. A class action provides the benefits of single

 2 adjudication, economies of scale, and comprehensive supervision by a single court.

 3

 4                            FIRST CLAIM FOR RELIEF
                          Telephone Consumer Protection Act
 5                             (Violation of 47 U.S.C. § 227)
 6                 (On Behalf of Plaintiff and the Do Not Registry Class)

 7
           59.     Plaintiff Walworth repeats and realleges paragraphs 1 through 58 of

 8
     this Complaint and incorporates them by reference.

 9
           60.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c),

10
     provides that “[n]o person or entity shall initiate any telephone solicitation” to “[a]

11
     residential telephone subscriber who has registered his or her telephone number on

12
     the national do-not-call registry of persons who do not wish to receive telephone

13
     solicitations that is maintained by the federal government.”

14
           61.     Any “person who has received more than one telephone call within

15
     any 12-month period by or on behalf of the same entity in violation of the

16
     regulations prescribed under this subsection may” may bring a private action based

17
     on a violation of said regulations, which were promulgated to protect telephone

18
     subscribers’ privacy rights to avoid receiving telephone solicitations to which they

19
     object. 47 U.S.C. § 227(c).

20
           62.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to

21
     be initiated, telephone solicitations to telephone subscribers such as Plaintiff and

22
     the Do Not Call Registry Class members who registered their respective telephone

23
     numbers on the National Do Not Call Registry, a listing of persons who do not

24
     wish to receive telephone solicitations that is maintained by the federal

25
     government.

26
           63.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do

27
     Not Call Registry Class received more than one telephone call in a 12-month
                                   CLASS ACTION COMPLAINT
28                                           -13-
       Case 5:20-cv-02344 Document 1 Filed 11/10/20 Page 14 of 15 Page ID #:14




 1 period made by or on behalf of the Defendant in violation of 47 C.F.R. § 64.1200,

 2 as described above.

 3        64.    As a result of Defendant’s conduct as alleged herein, Plaintiff and the
 4 Do Not Call Registry Class suffered actual damages and, under section 47 U.S.C. §

 5 227(c), are entitled, inter alia, to receive up to $500 in damages for such violations

 6 of 47 C.F.R. § 64.1200.

 7        65.    To the extent Defendant’s misconduct is determined to be willful and
 8 knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of

 9 statutory damages recoverable by the members of the Do Not Call Registry Class.

10

11                                    PRAYER FOR RELIEF
12        WHEREFORE, Plaintiff Walworth individually and on behalf of the Class,
13 prays for the following relief:

14        66.    An order certifying this case as a class action on behalf of the Class as
15 defined above; appointing Plaintiff Walworth as the representative of the Class;

16 and appointing her attorneys as Class Counsel;

17        67.    An award of actual and/or statutory damages and costs;
18        68.    An order declaring that Defendant’s actions, as set out above, violate
19 the TCPA;

20        69.    An injunction requiring Defendant to cease all unsolicited calling
21 activity, and to otherwise protect the interests of the Class; and

22        70.    Such further and other relief as the Court deems just and proper.
23

24                                    JURY DEMAND

25        Plaintiff requests a jury trial.
26

27
                                 CLASS ACTION COMPLAINT
28                                         -14-
      Case 5:20-cv-02344 Document 1 Filed 11/10/20 Page 15 of 15 Page ID #:15




 1                                    Respectfully Submitted,

 2                                    FRANK WALWORTH, individually and
 3                                    on behalf of those similarly situated
                                      individuals
 4 Dated: November 10, 2020

 5                                    By: /s/ Rachel E. Kaufman
                                      Rachel E. Kaufman (Cal Bar no. 259353)
 6                                    rachel@kaufmanpa.com
 7                                    KAUFMAN P.A.
                                      400 NW 26th Street
 8                                    Miami, FL 33127
 9                                    Telephone: (305) 469-5881
10                                    Attorney for Plaintiff and the Class
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                              CLASS ACTION COMPLAINT
28                                      -15-
